DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Patent No. US 11,002,441.
Below is the table of comparison between claims in cases involved in this double patenting rejection.



Subject Application Claim Text 
Application # 17/207,150 (hereafter ‘150)
Conflicting Patent Claim Text
US Patent # 11,002,441 (hereafter ‘441)
1. A leakage protection circuit utilized in a drive device for a LED tube lamp, comprising: a detection module, connected with a power supply line rectified from an AC input power and connected in parallel with a circuit loop including the LED tube lamp, wherein the detection module is configured to detect a voltage of the power supply line when the voltage within a predetermined limited voltage range and generate a result signal reflecting the voltage; and a control unit, coupled with the detection module and configured to control the circuit loop to be opened when the result signal indicating a human body being connected with a detection loop including the detection module.
1. A leakage protection circuit in a drive device for a LED tube lamp, comprising: a detection module, connected with a power supply line that is rectified from an AC input power and connected in parallel with a circuit loop in which the LED tube lamp is disposed, the detection module comprising a detection unit and a sampling unit connected with the detection unit, wherein the detection unit comprises a limited voltage detection circuit module outputting a first sampling control signal to the sampling unit which detects an electrical signal from the power supply line based on the received first sampling control signal, and wherein the limited voltage detection circuit module intermittently detects a voltage of the power supply line when the voltage of the power supply line transcends a predetermined threshold and outputs the first sampling control signal when the detected voltage of the power supply line falls within a predetermined limited voltage range; and a control unit, coupled with the detection module and configured to control the circuit loop to be when the first sampling control signal indicating that a human body is connected with a detection loop in which the detection module is disposed.
2. The leakage protection circuit of claim 1, wherein the detection module comprises: a detection unit, connected with the power supply line and configured to intermittently output a sampling control signal; and a sampling unit, connected with the detection unit, and configured to detect the voltage of the power supply line based on the received sampling control signal.
1. “a detection unit and a sampling unit connected with the detection unit, wherein the detection unit comprises a limited voltage detection circuit module outputting a first sampling control signal to the sampling unit which detects an electrical signal from the power supply line based on the received first sampling control signal”.
3. The leakage protection circuit of claim 2, wherein the detection unit comprises a limited voltage detection circuit module connected with the power supply line and configured to detect the voltage of the power supply line and output a first sampling control signal when the detected voltage of the power supply line falls within the predetermined limited voltage range.
1. “the detection unit comprises a limited voltage detection circuit module outputting a first sampling control signal to the sampling unit which detects an electrical signal from the power supply line based on the received first sampling control signal, and wherein the limited voltage detection circuit module intermittently detects a voltage of the power supply line when the voltage of the power supply line transcends a predetermined threshold and outputs the first sampling control signal when the detected voltage of the power supply line falls within a predetermined limited voltage range”
4. The leakage protection circuit of claim 3, wherein the detection unit further comprises a timing circuit module connected with the limited voltage detection circuit module and configured to intermittently output the sampling control signal based on the first sampling control signal.
2. The leakage protection circuit of claim 1, wherein the detection unit further comprises a timing circuit module which is connected with the limited voltage detection circuit module and configured to intermittently output the sampling control signal based on the first sampling control signal.
5. The leakage protection circuit of claim 4, wherein the timing circuit module is configured to intermittently output the sampling control signal with a default period.
3. The leakage protection circuit of claim 2, wherein the timing circuit module is configured to intermittently output the sampling control signal with a default period.
6. The leakage protection circuit of claim 1, wherein the voltage of the power supply line is detected at an interval of multiple cycles of waveform of the power supply line.
4. The leakage protection circuit of claim 1, wherein the voltage of the power supply line is detected at an interval of multiple cycles of waveform of the power supply line.
7. The leakage protection circuit of claim 1, wherein the control unit comprises a comparison circuit module, configured to compare the voltage level of the result signal with a predetermined threshold to determine whether to output a compared result.
5. The leakage protection circuit of claim 1, wherein the control unit comprises a comparison circuit module, which is connected with the sampling unit and configured to compare the voltage of the sampled electrical signal with the predetermined threshold to determine whether to output a compared result.
8. The leakage protection circuit of claim 7, wherein the comparison circuit module outputs a control signal when the voltage level of the result signal is higher than the predetermined threshold.
6. The leakage protection circuit of claim 5, wherein the comparison circuit module outputs a control signal when the sampled electrical signal is higher than the predetermined threshold.
9. The leakage protection circuit of claim 7, wherein the control unit further comprises a logic latch circuit module, connected with the comparison circuit module and configured to latch the compared result and output a corresponding latch signal.
7. The leakage protection circuit of claim 5, wherein the control unit further comprises a logic latch circuit module, connected with the comparison circuit module and configured to latch the compared result and output a corresponding latch signal.
10. The leakage protection circuit of claim 9, wherein the control unit further comprises a switch circuit module connected in the circuit loop and controlled by the logic latch circuit module and configured to determine whether to close the circuit loop according to the latch signal.
8. The leakage protection circuit of claim 7, wherein the control unit further comprises a switch circuit module which is connected in the circuit loop and controlled by the logic latch circuit module and configured to determine whether to close the circuit loop according to the latch signal.
11. A drive device, comprising: a rectifying circuit, configured to rectify an AC input power to output a rectified voltage to a power supply line; a protection circuit, comprising: a detection module, connected with the power supply line and connected in parallel with a circuit loop including the LED tube lamp, wherein the detection module is configured to detect a voltage of the power supply line when the voltage within a predetermined limited voltage range and generate a result signal reflecting the voltage; and a control unit, coupled with the detection module, and configured to control the circuit loop to be opened when the result signal indicating that a human body being connected with a detection loop including the detection module; and a drive circuit, connected with the protection circuit and configured to supply power to a load based on a current rectified by the rectifying circuit.
9. A drive device, comprising: a rectifying circuit, configured to rectify an AC input power to output a rectified voltage to a power supply line; a protection circuit, comprising: a detection module, connected with the power supply line and connected in parallel with a circuit loop in which the LED tube lamp is disposed, the detection module comprising a detection unit and a sampling unit connected with the detection unit, wherein the detection unit comprises a limited voltage detection circuit module outputting a first sampling control signal to the sampling unit which detects an electrical signal from the power supply line based on the received first sampling control signal, and wherein the limited voltage detection circuit module intermittently detects a voltage of the power supply line when the voltage of the power supply line transcends a predetermined threshold and outputs the first sampling control signal when the detected voltage of the power supply line falls within a predetermined limited voltage range; and a control unit, coupled with the detection module, and configured to control the circuit loop to be when the first sampling control signal indicating that a human body is connected with a detection loop in which the detection module is disposed; and a drive circuit, connected with the protection circuit and configured to supply power to a load based on a current rectified by the rectifying circuit.
12. The drive device of claim 11, wherein the detection module comprises: a detection unit, connected with the power supply line and configured to intermittently output a sampling control signal; and a sampling unit, connected with the detection unit, and configured to detect the voltage of the power supply line based on the received sampling control signal.
9. “wherein the detection unit comprises a detection unit and a sampling unit connected with the detection unit, wherein the detection unit comprises a limited voltage detection circuit module outputting a first sampling control signal to the sampling unit which detects an electrical signal from the power supply line based on the received first sampling control signal”.
13.The drive device of claim 12, wherein the detection unit comprises a limited voltage detection circuit module connected with the power supply line and configured to detect the voltage of the power supply line and output a first sampling control signal when the detected voltage of the power supply line falls within the predetermined limited voltage range.
9. “wherein the detection unit comprises a limited voltage detection circuit module outputting a first sampling control signal to the sampling unit which detects an electrical signal from the power supply line based on the received first sampling control signal, and wherein the limited voltage detection circuit module intermittently detects a voltage of the power supply line when the voltage of the power supply line transcends a predetermined threshold and outputs the first sampling control signal when the detected voltage of the power supply line falls within a predetermined limited voltage range”
14. The drive device of claim 13, wherein the detection unit further comprises a timing circuit module connected with the limited voltage detection circuit module and configured to intermittently output the sampling control signal based on the first sampling control signal.
10. The drive device of claim 9, wherein the detection unit further comprises a timing circuit module which is connected with the limited voltage detection circuit module and configured to intermittently output the sampling control signal based on the first sampling control signal.
15. The drive device of claim 14, wherein the timing circuit module is configured to intermittently output the sampling control signal with a default period.
11. The drive device of claim 10, wherein the timing circuit module is configured to intermittently output the sampling control signal with a default period.
16. The drive device of claim 11, wherein the voltage of the power supply line is periodically detected at an interval of multiple cycles of waveform of the power supply line voltage.
12. The drive device of claim 9, wherein the voltage of the power supply line is periodically detected at an interval of multiple cycles of waveform of the power supply line voltage.
17. The drive device of claim 11, wherein the control unit comprises a comparison circuit module, configured to compare the voltage level of the result signal with a predetermined threshold to decide whether to output a compared result.
13. The drive device of claim 9, wherein the control unit comprises a comparison circuit module, which is connected with the sampling unit and configured to compare the voltage of the sampled electrical signal with the predetermined threshold to decide whether to output a compared result.
18. The drive device of claim 17, wherein the comparison circuit module outputs a control signal when the voltage level of the result signal is higher than the predetermined threshold.
14. The drive device of claim 13, wherein the comparison circuit module outputs a control signal when the sampled electrical signal is higher than the predetermined threshold.
19. The drive device of claim 18, wherein the control unit further comprises a logic latch circuit module, connected with the comparison circuit module and configured to latch the compared result and output a corresponding latch signal.
15. The drive device of claim 14, wherein the control unit further comprises a logic latch circuit module, connected with the comparison circuit module and configured to latch the compared result and output a corresponding latch signal.
20. The drive device of claim 19, wherein the control unit further comprises a switch circuit module connected in the circuit loop and controlled by the logic latch circuit module and configured to determine whether to close the circuit loop according to the latch signal.
16. The drive device of claim 15, wherein the control unit further comprises a switch circuit module which is connected in the circuit loop and controlled by the logic latch circuit module and configured to determine whether to close the circuit loop according to the latch signal.
21. A method for driving leakage protection circuit utilized in a drive device for a LED tube lamp, comprising: rectifying an AC input power to provide to a power supply line connected in parallel with a circuit loop including the LED tube lamp; detecting a voltage of the power supply line when the voltage within a predetermined limited voltage range; generating a result signal reflecting the voltage; and determining whether provide a leakage protection to the LED tube lamp on the power supply line based on the result signal.
1. A leakage protection circuit in a drive device for a LED tube lamp, comprising: a detection module, connected with a power supply line that is rectified from an AC input power and connected in parallel with a circuit loop in which the LED tube lamp is disposed, the detection module comprising a detection unit and a sampling unit connected with the detection unit, wherein the detection unit comprises a limited voltage detection circuit module outputting a first sampling control signal to the sampling unit which detects an electrical signal from the power supply line based on the received first sampling control signal, and wherein the limited voltage detection circuit module intermittently detects a voltage of the power supply line when the voltage of the power supply line transcends a predetermined threshold and outputs the first sampling control signal when the detected voltage of the power supply line falls within a predetermined limited voltage range; and a control unit, coupled with the detection module and configured to control the circuit loop to be when the first sampling control signal indicating that a human body is connected with a detection loop in which the detection module is disposed.
2. The leakage protection circuit of claim 1, wherein the detection unit further comprises a timing circuit module which is connected with the limited voltage detection circuit module and configured to intermittently output the sampling control signal based on the first sampling control signal.

3. The leakage protection circuit of claim 2, wherein the timing circuit module is configured to intermittently output the sampling control signal with a default period.
22. The method of claim 21, wherein the method comprises: providing the power supply to the LED tube lamp after the determining whether provide a leakage protection to the LED tube lamp on the power supply line based on the result signal.
2. The leakage protection circuit of claim 1, wherein the detection unit further comprises a timing circuit module which is connected with the limited voltage detection circuit module and configured to intermittently output the sampling control signal based on the first sampling control signal.
3. The leakage protection circuit of claim 2, wherein the timing circuit module is configured to intermittently output the sampling control signal with a default period.



	Regarding claim 1, all limitations of the subject application '150 are included in claim 1 of the stated patent ‘441.

	Regarding claim 2, all limitations of the subject application '150 are included in claim 1 of the stated patent ‘441.

	Regarding claim 3, all limitations of the subject application '150 are included in claim 1 of the stated patent ‘441.

	Regarding claim 7, all limitations of the subject application '150 are included in claim 5 of the stated patent ‘441.

	Regarding claim 11, all limitations of the subject application '150 are included in claim 9 of the stated patent ‘441.

	Regarding claim 12, all limitations of the subject application '150 are included in claim 9 of the stated patent ‘441.

	Regarding claim 13, all limitations of the subject application '150 are included in claim 9 of the stated patent ‘441.

	Regarding claim 21, all limitations of the subject application '150 are included in claims 1-3 of the stated patent ‘441.

	Regarding claim 22, all limitations of the subject application '150 are included in claims 2-3 of the stated patent ‘441.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831